DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 6/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15, 16 and 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by G. Loraine, G. Chahine, C. T. Hsiao, J. K. Choi and P. Aley, “Disinfection of gram-negative and gram-positive bacteria using DynaJets® hydrodynamic cavitating jets,” Ultrasonics Sonochemistry, vol. 19, pp. 710-717, 2012, hereinafter Loraine.
Regarding claim 11, Loraine teaches an apparatus for sample preparation (figure 2), comprising: a fluid circuit (the piping in figure 2); a cavitation chamber (reaction chamber) incorporated into the fluid circuit (figure 2), the cavitation chamber including: a channel (the walls of the reaction chamber); a first cross-sectional area of the channel (the portion of the reaction chamber below the nozzle); a second cross-sectional area of the channel (where the nozzle is), wherein the second cross-sectional area of the channel is smaller than the first cross-sectional area and oriented downstream from the first cross-sectional area with respect to fluid flow through the fluid circuit (page 712, column 1, paragraph 3 and figure 2); a third cross-sectional area of the channel (the portion of the reaction chamber above the nozzle), wherein the third cross-sectional area of the channel is larger than the second cross-sectional area and oriented downstream from the second cross-sectional area with respect to fluid flow through the fluid circuit (page 712, column 1, paragraph 3 and figure 2); a pump (pump) in fluid communication with the cavitation chamber (figure 2); and a pressure sensor (pressure gauge) associated with the fluid circuit and positioned upstream of the cavitation chamber (figure 2), wherein the apparatus is configured to force a liquid mixture through the cavitation chamber at a pressure that separates pathogens from particles in the mixture without fragmenting at least 30% of the pathogens (intended use MPEP § 2114 (II)).
Regarding claim 12, Loraine teaches wherein the second cross-sectional area is formed by at least a first orifice defined in a cavitation plate disposed within the cavitation chamber (page 712, column 1, paragraph 3 and page 712, column 1, paragraph 5).
Regarding claim 13, Loraine teaches wherein the first orifice has a cross-sectional width that is between 0.5 mm and 1.5 mm (page 713, column 2, paragraph 2).
Regarding claim 15, Loraine teaches wherein the second cross-sectional area is formed by at least a first orifice and a second orifice defined in the cavitation plate (page 713, column 2, paragraph 2), wherein the first orifice is spaced apart away from the second orifice at a distance (page 713, column 2, paragraph 2), and wherein the first orifice and the second orifice allow a liquid to flow through the cavitation plate in parallel (page 713, column 2, paragraph 2).
Regarding claim 16, Loraine teaches wherein the first orifice has a cross-sectional width less than 1.0 mm and the aperture has a cross-sectional width greater than 1.0 mm (page 713, column 2, paragraph 2).
Regarding claim 22, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Loraine and the apparatus of Loraine is capable of forcing a liquid mixture through the cavitation chamber at a pressure that separates pathogens from particles in the mixture without fragmenting at least 50% of the pathogens. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Loraine (see MPEP §2114).
Regarding claim 23, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Loraine and the apparatus of Loraine is capable of forcing a liquid mixture through the cavitation chamber at a pressure of 5-20 PSI. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Loraine (see MPEP §2114).
Regarding claim 24, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Loraine and the apparatus of Loraine is capable of forcing a liquid mixture through the cavitation chamber at a pressure that separates pathogens from particles in the mixture without fragmenting at least 75% of the pathogens. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Loraine (see MPEP §2114).
Regarding claim 25, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Loraine and the apparatus of Loraine is capable of forcing a liquid mixture through the cavitation chamber at a pressure of 8-14 PSI. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Loraine (see MPEP §2114).
Regarding claim 26, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Loraine and the apparatus of Loraine is capable of forcing a liquid mixture through the cavitation chamber at a pressure that separates pathogens from particles in the mixture without fragmenting at least 90% of the pathogens. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Loraine (see MPEP §2114).
Regarding claim 27, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Loraine and the apparatus of Loraine is capable of forcing a liquid mixture through the cavitation chamber at a pressure of 8-14 PSI. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Loraine (see MPEP §2114).
Regarding claim 28, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Loraine and the apparatus of Loraine is capable of forcing a liquid mixture through the cavitation chamber at a pressure of about 11 PSI. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Loraine (see MPEP §2114).
Regarding claim 29, Loraine teaches wherein the third cross-sectional area is formed by an aperture defined by an expansion plate disposed downstream of the cavitation plate within the cavitation chamber (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loraine.
Regarding claim 14, Loraine teaches the first orifice has a cross-sectional width of about 1.14 mm and 0.38 mm (page 713, column 2, paragraph 2).
However, Loraine fails to teach wherein the first orifice has a cross-sectional width of about 0.8 mm and the first cross-sectional area of the channel has a cross-sectional width of about 1.2 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum width of the first orifice and the optimum width of the channel to about 0.8 mm and 1.2 mm, respectively, which would allow for the desired removal efficiencies (page 713, column 2, paragraph 2) (MPEP § 2144.05 (II)).  
Regarding claim 17, Loraine teaches the first orifice has a cross-sectional width of about 1.14 mm and 0.38 mm (page 713, column 2, paragraph 2).
However, Loraine fails to teach wherein the first orifice has a cross-sectional width of about 0.8 mm and the first cross-sectional area of the aperture is at least 1.2 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum width of the first orifice and the optimum width of the aperture to about 0.8 mm and at least 1.2 mm, respectively, which would allow for the desired removal efficiencies (page 713, column 2, paragraph 2) (MPEP § 2144.05 (II)).  

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loraine in view of United States Application Publication No. 2016/0251703, hereinafter Gilboa.
Regarding claim 18, Loraine teaches a loop incorporated into the fluid circuit (the loop from the bypass control valve back to the pump, figure 2).
However, Loraine fails to teach a filter incorporated into the loop.
Gilboa teaches a detection system which has a purification filter inside of a circulating loop with one-way valves so that at least some of the contaminates present in the sample can be removed (Gilboa, paragraphs [0102] and [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter incorporated into the loop of Loraine, along with one-way valves because it would allow for some of the contaminates present in the sample can be removed (Gilboa, paragraphs [0102] and [0104]).
Regarding claim 19, modified Loraine teaches further comprising a cavitation loop (the loop from the pump to the reaction chamber to the reservoir, figure 2) incorporated into the cavitation chamber (figure 2) and a directional control valve (bypass control valve) configured to selectively direct fluid into the cavitation loop and into the filter loop (figure 2).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796